Case 1:18-cr-20683-DMM Document 278 Entered on FLSD Docket 07/20/2020 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 18-20683-CR-MIDDLEBROOKS

  UNITED STATES OF AMERICA,

                        Plaintiff,

  vs.

  GWENDOLYN SHONTAYA BROWN, et al

                    Defendant.
  ______________________________/

               DEFENDANT’S MOTION FOR COMPASSIONALTE RELEASE

          The Defendant Gwendolyn Shontaya Brown, through counsel, respectfully submits this

  Motion for Compassionate Release, pursuant to 18 U.S.C. § 3582 and, as grounds therefor, says:

          1.     Relief Sought

        Ms. Brown seeks a compassionate release for the purpose of reducing her chances of

  contracting the COVID-19 Corona virus, which has serious and potentially lethal consequences

  for individuals of her age and medical background. 1 She is serving her sentence at Federal

  Correctional Complex-Camp, Coleman, Florida (“Coleman Low”). As of July 16, 2020, 65

  inmates and 12 staff members were infected with the Covid-19/Corona virus there. Just two (2)

  days later, July 18, 2020, 72 inmates and 13 staff members were reported as infected with the

  Covid-19/Corona virus there. The Bureau of Prisons overall has reported as of July 18th




  1
    See CDC, Coronavirus Disease 2019 (COVID-19), People who are at higher risk for severe
  illness, March 26, 2020, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
  precautions/people-at-higher-risk.html.
Case 1:18-cr-20683-DMM Document 278 Entered on FLSD Docket 07/20/2020 Page 2 of 9



  approximately 9,875 cases and 97 inmate deaths.2 See www.bop.gov/coronavirus.

       Ms. Brown is 68 years old and her projected release date is August 25, 2023. Upon

  being released from prison, she will begin living in Florida City, Florida, with her daughter

  Mercedez Cochran and her niece Crystal Bowling, assisted frequently by her other daughter

  Lynda Brown. The Bureau of Prisons called Lynda Brown and obtained this information but there is

  no indication as to whether this release plan has been pre-approved for such placement. Ms. Brown

  seeks to be released to home confinement so that she can immediately begin self-quarantining

  at home. There, she will have her own bedroom and bathroom, and can remain isolated for not

  only the recommended 14-day period, but continuing through home confinement and until the

  pandemic subsides, so that she does not become a statistic.

       2.        Procedural Posture

       Ms. Brown submitted a request for Compassionate Release, based on her age and medical

  conditions, to Warden Kathy P. Lane at Coleman Low, on April 30, 2020. See Ex. 1 attached.

  The Warden denied the request on May 12, 2020, stating: “We recognize that you, like all of us,

  have legitimate concerns and fears about the spread and effects of the virus. However, your

  concern about being potentially exposed to, or possibly contracting Covid-19 does not warrant an




  2
    See www.bop.gov/coronavirus: Due to the rapidly evolving nature of this public health crisis,
  the BOP will update the open COVID-19 confirmed positive test numbers, recoveries, and the
  number of COVID-19 related deaths daily at 3:00 p.m. The positive test numbers are based on
  the most recently available confirmed lab results involving open cases from across the agency
  as reported by the BOP's Office of Occupational Health and Safety at 11:00 a.m. each day. BOP
  field sites may report additional updates throughout the day. Data is subject to change based on
  additional reporting. … The inmate totals listed do not include inmates participating in the
  Federal Location Monitoring program, inmates supervised under the USPO, or being held
  in privately managed prisons. Additionally, the reference to the FCI Butner Low below refers to
  an isolation unit that is physically separated from the rest of the LSCI.


                                                    2
Case 1:18-cr-20683-DMM Document 278 Entered on FLSD Docket 07/20/2020 Page 3 of 9



  early release from your sentence. See Ex. 2 attached. In May, she submitted a Regional

  Administrative Remedy Appeal of the decision. See Ex. 3 attached. It was denied in June 2020,

  with the general statement that the “Bureau of Prisons is taking extraordinary steps to contain the

  spread of Covid-19 and treat any affected inmates.” See Ex. 4 attached. Finally, Ms. Brown

  submitted another Regional Administrative Remedy Appeal to the Regional Administrative

  office on June 24, 2020. See Ex. 5. There has been no response to this.

       3.        Health Conditions

       Ms. Brown is at heightened risk of suffering severe illness or even death if she contracts the

  COVID-19 virus, due to her medical history, especially her Type 2 diabetes mellitus,

  hypertension and heart condition, and her age, as set forth below.

       a. Physical Health

       Ms. Brown had two (2) strokes, for which she was hospitalized in 2015. Following that, she

  had multiple mini strokes, through 2018. See D.E. 198, Physical Condition, PSI at 22-23 ¶¶ 83-

  87. She suffered a severe hand injury at work before that, requiring that 15 pins be inserted in her

  wrist, among other maladies, quoting the PSI below:

        ¶ 83. The defendant underwent multiple left wrist surgeries following a
              work-related accident. Brown disclosed that heavy steel fell on her left
              wrist. As a result of the surgery, she has over 15 pins inserted on her
              wrist.

        ¶ 84. According to documents received from the hospital, the defendant was
              admitted to Baptist Hospital on April 19, 2015 and was discharged on
              April 23, 2015. A computed tomography (CT) scan of the brain showed
              a “subacute versus chronic infarct of the right corona radiata.” The
              defendant’s magnetic resonance imaging (MRI) showed an “acute to
              subacute infarct of the right insula and right parietal subcortical corona
              radiata.” The defendant was prescribed Toprol, aspirin, Celexa, Lipitor,
              and Lovenox. According to the documents the defendant is allergic to
              penicillin.


                                                   3
Case 1:18-cr-20683-DMM Document 278 Entered on FLSD Docket 07/20/2020 Page 4 of 9



        ¶ 85. In 2016, the defendant was involved in a car accident. The defendant
              reported that she was hospitalized for a week at Kendall Regional
              Medical Center in Miami as a result of the car accident.

        ¶ 86. Additionally, the defendant stated she has chronic medical issues. She
              recalled she has hypertension, high cholesterol, diabetes, muscle
              spasms, rheumatoid arthritis, chest pains and a rapid heart rate.

        ¶ 87. On July 3, 2018, the defendant was discharged from Baptist Hospital
              and was diagnosed with chest pain, hypertension, history of stroke,
              elevated d-dimer, chest pain, and hypertension. She was prescribed
              ibuprofen, aspirin, atorvastatin, and metoprolol.

  D.E. 198: 22-23 ¶¶ 83-87.

               Ms. Brown suffered a slip and fall while serving her sentence at Coleman in

  October 2019. She was taken to Leesberg General Hospital for evaluation and treatment. The

  hospital records indicate that she incurred a closed head injury with a head contusion and

  cervical sprain. See Sealed Ex. A. Medical records will be filed under seal, due to

  confidentiality concerns. For months that followed, Ms. Brown experienced headaches and

  neck pain. She had a knot to the back of her head and tenderness on palpation. See BOP

  Health Services Clinical Encounter (1/9/20). See Sealed Ex. B. In February 2020, she was

  assessed as having anxiety disorder, cervicalgia, essential hypertension, major depressive

  disorder-recurrent, osteoarthritis of the knee and Type 2 diabetes mellitus. See Sealed Ex.

  C, BOP Health Services Clinical Encounter (2/6/20). In March 2020, she reportedly suffered

  abnormal findings in blood chemistry, acute nasopharyngitis and Type 2 diabetes mellitus.

  See Sealed Ex. D, BOP Health Services Clinical Encounter (3/12/20).

      b.        Mental Health

       The PSI stated the following mental health problems:

        89.    According to the defendant, in 2008, she saw a psychiatrist in Coral
               Gables, Florida, because she thought she was “hearing names.”

                                                 4
Case 1:18-cr-20683-DMM Document 278 Entered on FLSD Docket 07/20/2020 Page 5 of 9



                Additionally, the defendant noted that two years ago she was prescribed
                Ambien, which treats insomnia, but did not recall the name of the
                physician who prescribed the medication.

        90.     Medical documents from Baptist Hospital revealed the defendant saw a
                psychiatrist on April 22, 2015, because she said “Doctor, I feel
                depressed.” The defendant reported that she was feeling slightly
                depressed prior to her “right hemispheric stroke and left-sided
                weakness.” She reported feeling a sense of worthlessness, hopelessness,
                having difficulty concentrating, and unable to focus on daily activities.
                She was diagnosed with mood disorder and was prescribed Celexa and
                Restoril.

  D.E. 198: 23 ¶¶ 89-90.

         4.      Offense Conduct

         Ms. Brown and five (5) co-defendants were charged in a 19-Count Indictment with

  conspiracy to possess with intent to distribute cocaine and cocaine base, from 2015-2018 (Count

  One), accompanying substantive counts as to specific defendants and dates, and a forfeiture

  count for property owned by Ms. Brown. See D.E. 3. She pleaded guilty to the counts in which

  she was charged (Counts 1, 5 and 8). The property was subsequently seized by the government.

         The nature of her participation in the offense was as a facilitator. She answered telephone

  calls and responded to requests to communicate other’s requests for drugs, primarily from her

  son/codefendant Johnny Martin. She did not recruit accomplices. She did not claim any right to a

  larger share of the fruits of the crime. In fact, the PSI states the informant paid $600 to Mr.

  Martin on March 15, 2017, and paid Ms. Brown $40. See D.E. 198: 8-9 ¶ 19. This dramatic

  difference in the amount of money paid demonstrates the miniscule share that she received. She

  did not participate in planning or organizing the offense. The nature and scope of her activity

  was as a go-between. Ms. Brown did not exercise control or authority over others.

         5.      Sentencing

         This Court sentenced Ms. Brown to 70 months’ imprisonment, followed by 5 years’
                                                    5
Case 1:18-cr-20683-DMM Document 278 Entered on FLSD Docket 07/20/2020 Page 6 of 9



  supervised release on January 16, 2019. See D.E. 186. Her projected release date is August 25,

  2023, according to the BOP Inmate Locator (www.bop.gov). She was arrested on September 5,

  2018, and has been in continuous custody since then. She has completed 22 months of the 59.5

  months she is projected to serve. Ms. Brown has been using her time effectively working and

  taking classes, as reflected in the transcript attached. See Ex. 6, Individualized Reentry Plan (02-

  06-2020).

         6.      Assistant U.S. Attorney Rilwan Adeduntan has indicated that the government

  objects to the relief here sought.

                                         MEMORANDUM OF LAW

           I.     LEGAL STANDARD

         The compassionate release provision of 18 U.S.C. § 3582(c), as amended by the First Step

  Act of 2018, provides, in pertinent part, that “the court . . . upon motion of the defendant after the

  defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons

  to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such a request

  by the warden of the defendant's facility, whichever is earlier, may reduce the term of

  imprisonment . . . if it finds that extraordinary and compelling reasons warrant such a reduction”

  and if “such reduction is consistent with applicable policy statements issued by the Sentencing

  Commission[.]” 18 U.S.C. § 3582(c)(1)(A)(i); First Step Act of 2018, Pub. L. 115-391, § 603(b),

  132 Stat. 5194, 5239. Before granting compassionate release, the Sentencing Commission directs

  courts to consider when a defendant poses “a danger to the safety of any other person or to the

  community.” U.S.S.G. § 1B1.13.

         The PSI assigned one (1) criminal history point to Ms. Brown for retail theft at Walmart in

  2015. See PSI, D.E. 198: 18 ¶ 64. She pled guilty and was sentenced to time served, i.e., two (2)


                                                    6
Case 1:18-cr-20683-DMM Document 278 Entered on FLSD Docket 07/20/2020 Page 7 of 9



  days. She pled no contest to a petty offense, obstructing a police officer, also in 2015. Adjudication

  was withheld and she successfully completed the 3-month probationary sentence imposed. She has

  a remote criminal history for drug offenses but, then, she was much younger. With age, comes

  maturity and sensibility. Ms. Brown is no longer interested in and not capable of her previous

  endeavors, given her age, health and the discipline she has experienced in the almost two (2) years

  she has been in prison. Having served two (2) years in federal prison, approaching her 69th

  birthday, she has learned to respect and abide by the law. She has taken classes in Alternative to

  Violence, as well as “Godly Leadership,” Re-entry Faith-Based Threshold, Microsoft, Re-entry

  Planning, Life Without Limbs and typing. See Ex. __, Individualized Reentry Plan (02-06-2020).

  She has a new outlook on and approach to life. Ms. Brown is a product of her environment,

  working through the hand she was dealt. She now faces a greater obstacle than the poverty and

  disfunction she experienced growing up and into maturity. Given the seriousness of the Covid-

  19/Corona Virus, coupled with the time she has spent in prison, she will be in isolation and

  obediently follow the rules. She has learned a great deal of self-discipline and appreciation for

  freedom and responsibility.

         II.    DISCUSSION

         A. Exhaustion of Administrative Remedies

         The Parties agree that Defendant has exhausted administrative remedies, as demonstrated

  in paragraph no. 2 above. See Ex. 1-5. Ms. Brown has gone above and beyond in her

  effort, and the Court now has authority to entertain this motion.

         B. Compassionate Release Based on Defendant’s Medical Conditions

         The Center for Disease Control lists these three (3) conditions as placing people at higher

  risk for the deadly Covid-19 virus. See Centers for Disease Control, People Who Are at Higher


                                                    7
Case 1:18-cr-20683-DMM Document 278 Entered on FLSD Docket 07/20/2020 Page 8 of 9



  Risk     for     Severe      Illness,    https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

  precautions/groups-at-higher-risk.html (listing diabetes, hypertension, and serious heart

  conditions, as COVID-19 risk factors). Application Note 1 of Section 1B1.13 of the Sentencing

  Guidelines describes “extraordinary and compelling reasons” for release as including certain

  medical conditions, advanced age, certain family circumstances, or some “other” reason “[a]s

  determined by the Director of the Bureau of Prisons.” The Note specifies that “a serious physical or

  medical condition . . . that substantially diminishes the ability of the defendant to provide self-

  care within the environment of a correctional facility and from which he or she is not expected to

  recover” constitutes an “extraordinary and compelling reason” justifying compassionate release.

  U.S.S.G. § 1B1.13, n. 1.

         Ms. Brown suffers such extraordinary and compelling reason sufficient to justify release,

  under Section 3582(c)(1)(A) and U.S.S.G. § 1B1.13, due to her diabetes, hypertension and heart

  condition. The COVID-19 virus is highly contagious and is rapidly spreading throughout the

  prisons. See United States v. Williams, 2020 WL 1751545, at *2 (N.D. Fla. Apr. 1, 2020); United

  States v. Campagna, 2020 WL 1489829, at *2 (SDNY Mar. 27, 2020) Castillo v. Barr, 2020 WL

  1502864, at *2 (C.D. Cal. Mar. 27, 2020); United States v. Kennedy, 2020 WL 1493481, at *2-3

  (E.D. Mich. Mar. 27, 2020); United States v. Garlock, 2020 WL 1439980, at *1 (N.D. Cal. Mar.

  25, 2020)).

         Ms. Brown’s medical conditions place her at increased risk of severe illness if she

  contracts COVID-19. See United States v. Rodriguez, No. 2:03-cr-271, Doc. # 135 at 2

  (E.D.P.A. Apr. 1, 2020) (granting compassionate release because for a diabetic inmate, “nothing

  could be more extraordinary and compelling than this pandemic”). As the COVID-19 pandemic

  continues to pose a substantial threat to individuals across this country, with thousands of

  Americans dying each week, Ms. Brown will be able to substantially reduce her risk of

                                                   8
Case 1:18-cr-20683-DMM Document 278 Entered on FLSD Docket 07/20/2020 Page 9 of 9



  contracting this virus if she is permitted to self-quarantine in her daughter’s home. Based on the

  totality of circumstances, including the nature of her crime and remote criminal history, she is

  not a danger to the safety of any other person or to the community, and thus the factors set forth

  in 18 U.S.C. § 3553(a) weigh in favor of her release.

                                               CONCLUSION

         Based on the foregoing, Ms. Brown respectfully requests that the Court grant her request

  for a compassionate release.

                                                Respectfully submitted,

                                                FAITH MESNEKOFF, P.A.

                                        BY:      s/Faith Mesnekoff
                                                Faith Mesnekoff
                                                Florida Bar No. 390800
                                                9100 S. Dadeland Blvd., Suite 1500
                                                Miami, Florida 33156
                                                Tel: 786-497-7071
                                                E-mail: Faith@MesnekoffLaw.com

                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on July 20, 2020, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

  is being served this day on all counsel of record or pro se parties in the manner specified, either

  via transmission of Notices of Electronic Filing generated by CM/ECF or in some other

  authorized manner for those counsel or parties who are not authorized to receive electronically

  Notices of Electronic Filing.

                                                 s/Faith Mesnekoff
                                                  Faith Mesnekoff




                                                   9
